USCA1 Opinion

	




                                 NOT FOR PUBLICATION                                 ___________________                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-2036                                     ALVIN TERRY,                                Plaintiff, Appellant,                                          v.                         ELECTRONIC DATA SYSTEMS CORPORATION,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Boudin, Circuit Judge,                                        _____________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            William  F. Green  with  whom  Robert A.  Rossi was  on  brief for            _________________              ________________        appellant.            Charles A.  Linn  with  whom Michael  H. Olvera,  Electronic  Data            ________________             __________________        Systems  Corporation, Office of the General Counsel, Robert P. Joy and                                                             _____________        Morgan, Brown & Joy were on brief for appellee.        ______  ___________                                 ____________________                                    April 24, 1997                                 ____________________                 BOUDIN,  Circuit  Judge.    This  is  a  straightforward                          ______________            employment discrimination  case  brought by  appellant  Alvin            Terry under  both the federal  and state  anti-discrimination            statutes.  42 U.S.C.   2000e-2(a)(1); Mass. Gen. L. ch. 151B,              4(1).   Terry claims that  he was not hired  as a permanent            computer operator  at Electronic Data Systems  because of his            race.    Terry was  a temporary  employee  who was  offered a            permanent  position subject  to a  background check;  but the            offer was withdrawn after that check.                  The  district court  granted  the employer's  motion for            summary judgment,  finding that  Terry had made  out a  prima                                                                    _____            facie  case but  that the  presumption of  discrimination had            _____            been negated  because the employer provided  an adequate non-            discriminatory reason for not  hiring Terry--namely, that the            background  check revealed  that Terry  had a  credit problem            relating to  an  unpaid  student loan  and  Terry  showed  no            concern when asked about the matter.  Since Terry did not put            forward any substantial evidence of discrimination beyond the            prima facie case and produced no evidence that the employer's            ___________            stated reason was pretextual, this disposed of the case under            both the federal and state doctrines.                 We need not consider  whether or not a prima  facie case                                                        _____  _____            was  made out by Terry, since  it is crystal clear that apart            from  a   prima  facie  case,  no   substantial  evidence  of                      _____  _____            discrimination was  presented, nor  any  basis for  believing                                         -2-                                         -2-            that the non-discriminatory explanation of the employer was a            pretext.   Terry's efforts on appeal to manufacture a factual            conflict  out   of  some  pleading   discrepancies  and   his            speculative  appraisals of the employer's attitude toward him            are too thin to warrant any extended discussion.                 Affirmed.                  ________                                         -3-                                         -3-